DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s newly amended Claims 3, 6-8 and 12, filed 09/01/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of Claims 3, 6-8 and 12 has been withdrawn. 
Applicant's arguments filed 09/01/2021 with respect to the double patenting rejections have been fully considered but they are not persuasive because no terminal disclaimer was filed with the Remarks 09/01/2021. Claims 1-6, 8-15 and 17 remain rejected under double patenting.
Applicant's arguments filed 09/01/2021 with respect to Claims 17-20 have been considered but are moot due to the newly amended claim 17.  Claims 18-20 depend from Claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-6, 9-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, and 13 of U.S. Patent No. 10,862,464. Although the claims at issue are not identical, they are not patentably distinct from each other because:
the limitations of Claims 1-6 and 9-12 of the present application are all recited in Claims 1-5, 7-9, 9, and 9 of U.S. Patent No. 10,862,464, respectively; wherein the first current generating circuit recited in Claims 1-6 and 9-12 of the present application includes a first current generating circuit and second current generating circuit as recited in the respectively claims of U.S. Patent No. 10,862,464; wherein the second current generating circuit recited in Claims 2 and 3 of the present application is equivalent to the third current generating circuit recited in Claims 1 and 3 of U.S. Patent No. 10,862,464, respectively;
the limitations of Claims 13-15 of the present application are all recited in Claims 12, 13, and 12 of U.S. Patent No. 10,862,464, respectively;
the limitations of Claim 17 of the present application are all recited in each of Claims 5 and 6 of U.S. Patent No. 10,862,464.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuebling (US 2007/0236271 A1).
Regarding Claim 17, Nuebling teaches in Figure 1 a comparing device, comprising: 
a first current generating circuit, arranged to selectively generate a first current according to a first control signal (15, according to the output S16 from 16); 
a second current generating circuit, arranged to generate a second current (14); and 
a comparing circuit (11-13 and 20), having a common node coupled to the first current generating circuit and the second current generating circuit (where elements 11 and 12 of the comparing circuit has a common node with first current generating circuit 15 and second current generating circuit 14), for comparing a first input signal and a second input signal (compares input from 17 and inverted input through inverter 13) to generate an output signal according to the first current and the second current (generates Vout based on the first current from 15 and the second current from 14), and 
wherein the second current generating circuit is configured to provide the second current, smaller than the first current ([0029]: “this current I14 delivered by the current source 14 may be much smaller than the current I15”), to the comparing circuit when the comparing circuit is kept disabled according to the first control signal (based on S16, which generates S16_1 and S16_2).

Regarding Claim 19, Nuebling further teaches the comparing device, wherein the first current generating circuit (15) comprises:
a current source, coupled to a reference voltage for generating the first current (151 connected to ground to generate I15); and 
a switch (152), having a first connecting coupled to the current source (terminal connected to 151), a second connecting terminal coupled to the common node (terminal connected to common node between transistor 11, transistor 12, and current source 14), and a control terminal received the first control signal (terminal, as controlled by S16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuebling (US 2007/0236271 A1), as applied to claim 17 above, and further in view of Kumar et al. (US 10,348,535 B1).
Regarding Claim 18, Nuebling teaches the first current generating circuit is a variable current generating circuit, but does not explicitly teach the comparing device, further comprising: 
a third current generating circuit, coupled to the common node, for selectively generating a third current according to a second control signal; 
wherein the second control signal is different from the first control signal.  
Kumar teaches in Figure 5 a circuit with transistor 519, transistor 520, and a current source 512 connected together at a common node.  Kumar further details the current source 512 in Figures 6A and 6B, wherein Figure 6B illustrates a variable current generating circuit with a plurality of current sources (607a through 607c), each with a different control signal (<1> though <n>), including 
a third current generating circuit (607c), coupled to the common node (606), for selectively generating a third current according to a second control signal (<n>); 
wherein the second control signal (<n>) is different from the first control signal (<1>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the variable current source teachings of .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuebling (US 2007/0236271 A1), as applied to claim 17 above, and further in view of von Sichart (4,682,047).
Regarding Claim 20, Nuebling further teaches in Figure 8 a modification of Figure 1, wherein the switchable current source 15 is implemented using two n-type transistors 15_1 and 15_2 to provide additional switching control ([0059] and [0060]).  
However, Nuebling does not explicitly teach the comparing device, wherein the switch is a p-type metal-oxide-semiconductor field-effect transistor (p-type MOSFET).
von Sichart teaches in Figures 1 and 2 that an NMOS transistor is equivalent to an inverter and a PMOS transistor connected in series.  See Col. 4, line 65 to Col. 5, line 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of von Sichart to use a PMOS transistor connected in series with an inverter in place of the NMOS transistor taught by Nuebling for the purpose of improving conductivity.  von Sichart, Figures 4 and 5; Col. 5, lines 12-15.


Allowable Subject Matter
s 7, 8, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/Examiner, Art Unit 2849